17. Mexico Strategic Partnership (
Before the last vote, which is always unruly, I would like to say something. This is the last plenary sitting in which our Secretary-General, Harald Rømer, will participate. I expressed the thanks of the European Parliament at length on your behalf at the reception two days ago. I would also like to do that here in plenary by way of conclusion: thank you very much Harald Rømer for your service to the European Parliament, which spans several decades.
(Loud applause)
(Protests)
Anyone who has worked for the European Parliament for 36 years deserves well of the European Parliament. Our warmest thanks, Harald Rømer.
(Protests)
To those who are heckling now, I would like to say that I hope that your parents do not discover how you are behaving here.
(Applause)